 

 

Case 1:21-cv-06231-RBK-AMD Document 41 Filed 07/26/21 Page 1 of 6 PagelID: 272

Nn Parker McCay P.A.
I Cc 9000 Midlantic Drive, Suite 300

P.O. Box 5054
Mount Laurel, New Jersey 08054-5054

P: 856.596.8900
F; 856.596.9631

www. parkermecay.com

John C. Gillespie, Esquire
Direct Fax: 856-489-6980
jgillespie@parkermecay.com

July 26, 2021
File No. 30516-1
VIA E-FILING and COURTESY COPY (regular mail)
The Honorable Robert B. Kugler, U.S.D.C.Jd.
United States District Court
Mitchell H Cohen US Courthouse, Rm. 6040
1 John F. Gerry Plaza, P.O. Box 889
Camden, NJ 08101
Re: Kendrick, et al v. Gurbir S. Grewal, et al
Docket No. 21-cv-06231-RBK-AMD
Reply to Opposition to Notice of Motion to Dismiss
Complaint pursuant to Fed.R.Civ.P. 12(b) (6) ret.
August 2, 2021
Dear Judge Kugler:

Please accept this short letter memorandum in lieu of more
formal brief in response to Plaintiffs’ opposition to the Motion
to Dismiss their Complaint against the Defendants, Ronald A.
Cundey, in his official capacity as Chief of Police of the
Harrison Township Police Department, and John Polillo, in his
official capacity as Chief of Police of the Glassboro Police
Department. Nothing in the Plaintiffs’ opposition papers offers
any reason to deny the Defendants’ Motion. Simply stated,

Plaintiffs do not dispute that neither Chief Cundey, nor Chief

Polillo, engaged in any activity, took any action, or failed to

CONT INIC DT 7 TTAAAT'TODC s
SOUNSEL WHEN IT MATTERS.

Mount Laurel, New Jersey | Lawrenceville, New Jersey | Atlantic City, New Jersey

 

 
Case 1:21-cv-06231-RBK-AMD Document 41 Filed 07/26/21 Page 2 of 6 PagelD: 273

 

 

July 26, 2021

IV} PARKER McCAY Page 2

 

 

take any action, which resulted in harm or damage to any of the
Plaintiffs, and/or for which relief can be granted against them
in the form of compensatory or other damages. If anything,
Plaintiffs have simply underscored that the declaratory relief
they seek is that which can be granted only against the State
regarding the constitutionality of the State’s gun permit laws.
Neither Chief Cundey, nor Chief Polillo, wrote those laws.
Neither is in a position to repeal those laws, or void them,
even if they wished to do so. Yet, Plaintiffs wish to pursue
damage claims against these gentlemen.

Plaintiffs rely upon, among other cases, Presbytery of New

 

Jersey of Orthodox Presbyterian Church v. Florio, 40 F.3d. 1454;
1465-68, 1470 n.13 (3d. Cir. 1994). (Pb7). The case is
certainly interesting and may indeed support the proposition
that a claim against the State, challenging the
constitutionality of the State’s firearms permit legislation, is
ripe, and the Plaintiffs have standing. None of that changes
the fact that there is no claim that can be asserted against
these individual Chiefs of Police, particular on a damage basis,
where no action has been taken by those Chiefs, or where those
Chiefs have failed to take action, which would harm the

Plaintiffs, giving rise to a claim for damages by them against

 

 
Case 1:21-cv-06231-RBK-AMD Document 41 Filed 07/26/21 Page 3 of 6 PagelD: 274

 

 

July 26, 2021

Evi} PARKER McCAY Page 3

 

 

these Chiefs. In evaluating “ripeness”, the Third Circuit in
Presbytery, set forth various principles that support the
positions of Defendants Cundey and Polillo. In Presbytery, the

Court wrote:

“The concepts of standing and ripeness are
related. Each is a component of the
Constitution’s limitation of the judicial
power to real cases and controversies.
Correct analysis in terms of ripeness tells
us when a proper party may bring an action
and analysis in terms of standing tells us
who may bring the action. See Armstrong
World Indus., Inc. v. Adams, 961 F.2d 405,
411 & mn. 12-13 (3d Cir. 1992); see also
Erwin Chemerinsky, Federal Jurisdiction 99
(1989) (“standing focuses on whether the
type of injury alleged is qualitatively
sufficient to fulfill the requirements of
Article III and whether the plaintiff has
personally suffered that harm, whereas
ripeness centers on whether that injury has
occurred yet”). Because these concepts are
so closely related, they can be confused or
conflated. “It is sometimes argued that
standing is about who can sue while ripeness
is about when they can sue, though it is of
course true that if no injury has occurred,
the plaintiff can be told that either she
cannot sue, or that she cannot sue yet.
(cit. om.)” Presbytery of New Jersey, supra
at 1462. (emphasis added)

 

 

 

The Presbytery Court went on to note:

“Ripeness prevents courts from ‘entangling
themselves in abstract disagreements. ’

(cit. om.). . . The ripeness determination
‘evaluates both the fitness for the issues
for judicial decision and the hardship to

 
Case 1:21-cv-06231-RBK-AMD Document 41 Filed 07/26/21 Page 4 of 6 PagelD: 275

 

 

Bil PARKER McCAY fae ee

 

 

the parties of withholding court
consideration. (cit. om.) Ultimately, the
case must involve a ‘real and substantial
controversy admitting of specific relief
through a decree of conclusive character, as
distinguished from an opinion advising what
the law would be upon a hypothetical state
of facts’. (cit. om.) “A federal court’s
jurisdiction therefore can be invoked only
when the plaintiff himself has suffered some
threatened or actual injury resulting from
the putatively illegal action. . .’ gets
om.) .

As Professor Chemerinsky recognizes,
‘ripeness properly should be understood as
involving the question of when a party may
seek preenforcement review of a statute or
regulation.’ Chemerinsky, supra at 100.
Thus, it is not surprising that ripeness
inquiry often involves declaratory actions

which present special problems.’ (Git
om.)"” Presbytery, Id., at 1462-1462.

Whether the jurisprudential term “ripeness” is used, or
whether the common sense notion that until an individual
defendant has committed some act, or failed to take some act,
which proximately cause a plaintiff injury or harm, no damage
claim should be allowed against that individual defendant.
Here, Plaintiffs might have standing, and the issue of the
constitutionality of the Second Amendment, might be ripe for
adjudication, against the State defendants. However, as toa
direct damage claim against individual Chiefs of Police, who

have no role in determining whether to enact legislation that
Case 1:21-cv-06231-RBK-AMD Document 41 Filed 07/26/21 Page 5 of 6 PagelD: 276

 

 

July 26, 2021

IM PARKER McCAY Page 5

 

 

may or may not conflict with the Second Amendment, have no
ability to repeal that legislation should they believe that it
does conflict with the Second Amendment, and who have not been
given the opportunity to either approve or deny a firearm
permit, a damage claim against them cannot survive. They simply
have no role in the process of enacting or adjudicating the
validity of a statute. Nor have they even been given the
opportunity to deny these Plaintiffs any rights under the Second
Amendment, such as would create a concrete judiciable
controversy as to them. They are simply named in this case
because they have the misfortune of being Chiefs of Police in
municipalities in which one of these Plaintiffs lives, and
another conducts its business.

Regardless of the nomenclature adopted to describe the
Situation, it is respectfully suggested that as to these
Defendants, no damage claim should be allowed to proceed under
the facts of this case. Moreover, they are not necessary
parties for this matter to proceed as to the constitutionality
of the Second Amendment. All claims, therefore, against
Defendants Cundey and Polillo, should be dismissed with

prejudice.

 
 

Case 1:21-cv-06231-RBK-AMD Document 41 Filed 07/26/21 Page 6 of 6 PagelD: 277

 

| PARKER McCAY suly 26, 2021

Page 6

Needless to say, should the Court have any questions or
wish anything further, we shall, of course, remain available.

Respectfully submitted,

A
rUG

JOHN C. GILLESPIE

JCG/jth
VIA E-FILING ONLY:
cc: David Douglas Jensen, Esquire

Daniel I. Schmutter, Esquire

David H. Thompson, Esquire

Peter A. Patterson, Esquire

Joseph O. Masterman, Esquire

Joseph Fanaroff, Assistant Attorney General

Stephanie M. Mersch, DAG

 
